DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
The Amendment filed 2/10/2021 has been entered.  Claims 1-6, 8, 21, 23, 25-31, 33-36 are pending in the application with claims 7, 9-20, 22, 24, 32 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 21, 23, 26-29, 31, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinian et al. (US Patent Application Publication No. 2011/0115882, hereinafter Shahinian) in view of Shafer et al. (US Patent Application Publication No. 2008/0151041, hereinafter Shafer) and Ogasawara (WO 2012/014678 A1) using US 2013/0050454 as an English equivalent.

In regard to claim 1, Shahinian discloses an endoscope (Fig. 13), comprising:
a rigid section (1310) having first and second ends, and a cavity situated between the first and second ends, the rigid section having a longitudinal length and defining a longitudinal axis (LAR) (Fig. 13);
a flexible section (1302) having proximal and distal ends, the proximal end coupled to the second end of the rigid section (Fig. 13);
an imager (1304) having first and second ends and a cavity situated between the first and second ends of the imager, the second end of the imager being coupled to the distal end of the flexible section (Fig. 13);
an objective lens assembly (325, Fig. 5) within the cavity of the imager, the objective lens assembly includes a single dual aperture (325) lens having a limiting aperture portion (Par. 6, via shutters incorporated in front of the pupils) and a complementary multiband bandpass filter (CMBF) pair (710,720) situated within the (Figs. 7A,7B,13 and Par. 95,100,101,119); 
an illumination source (550) for illuminating the object of interest; and
a controller (410) configured to control at least one of the limiting aperture portion and the illuminator source to vary an amount of light passing through the limiting aperture portion (Par. 87, wherein the controller (410) operates shutters to block and allow illumination light therethrough); and
wherein the imager which receives the filtered right and left image rays and forms corresponding video information for stereoscopic imaging (Figs. 7A,7B, 13).
Shahinian teaches of an objective lens assembly but does not expressly describe the lens arrangement associated with the objective lens assembly and therefore is silent with respect to the objective lens assembly including a first lens group near an object of interest, a second lens group away from the object of interest, and the CMBF pair situated within the cavity of the imager between the first lens group and the second lens group, wherein the first lens group includes a plano-concave lens for receiving the right and left rays from the object of interest, and the second lens group includes achromatic doublet lens for receiving the filtered right and left image rays from the CMBF pair.
Shafer teaches a stereoscopic endoscope comprising an image capture device (800, Figs. 13A-13C) incorporating left and right lens trains (402R,402L).  The lens trains comprise a first lens group comprising a negative lens (406R,406L), a second lens group comprising a positive lens (408R,408L) and a doublet lens (410R,410L) and (416R,416L) positioned between the first and second lens groups, wherein the aperture stop can have fixed or variable apertures disposed between the positive and negative lens.  The image capture device further includes an IR filter (414) positioned at any location between the first lens group (406R,406L) and the imager (404).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention as a matter of design choice to modify the object lens assembly of Shahinian with the first and second lens group of Shafer such that the first and second lens group sandwich the right and left pupils and CMBF filters therebetween for focusing left and right images to be received by image sensor since the objective lens assemblies of Shahinian and Shafer are both configured to focus left and right images onto an image sensor.
Shahinian does not expressly teach the controller configured to control at least one of the limiting aperture portion and the illuminator source to vary an amount of light passing through the limiting aperture portion based on an intensity of at least one of the filtered right and left image rays.
Ogasawara teaches an endoscope system (1) comprising an endoscope (7) comprising a CCD imager (7A) at a distal end thereof and an electronic shutter (7B) positioned adjacent the CCD imager.  The endoscope system further includes a light source apparatus (3) and a processor (2) having a detection portion (28), wherein The detection portion (28) detects a video signal that constitutes an endoscope image and has a function of a photometry portion that processes information regarding the (29) performs control of the entire endoscope apparatus 8, and also has a function of a brightness adjustment control portion (70) that controls a brightness adjustment portion as described later (Par. 26).  The brightness adjustment portion adjusts the brightness of an image by controlling the diaphragm portion of the light source or the electronic shutter (7B) of the CCD imager (Par. 25, 28, 41).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the endoscope of Shahinian with the brightness adjustment portion of Ogasawara enabling the brightness of an image to be adjusted by controlling an electronic shutter adjacent the CCD imager according to photometry performed by the detection portion to provide optimal brightness for the endoscope image (Par. 28,41).

In regard to claims 2 and 27, Shahinian teaches wherein the right and left image rays which pass through the CMBF pair have a minimal angle of incidence (AOI) which is less than or equal to a threshold angle of incidence (TAOI) value (Fig. 7A).

In regard to claim 3, Shahinian teaches wherein the TAOI value is 25 degrees (Fig. 7A).

In regard to claims 4 and 29, Shahinian and Shafer teach wherein the CMBF pair includes two filters (710,720) having different passbands that do not overlap and is formed on a single dual aperture lens that receives both the right and left image rays for providing the filtered right and left image rays to the imager (Fig. 7A), the first lens group providing the right and left image rays to the CMBF pair and the second lens group focusing the filtered right and left image rays on an imaging plane of the imager (Fig. 4A of Shafer show the first and second lens group (406, 408, 410)).

In regard to claims 6 and 31, Shafer teaches wherein the single dual aperture lens including the CMBF pair is formed upon a surface of the achromatic doublet lens of the second lens group facing the first lens group, the second lens group directly focusing the filtered right and left image rays on the imaging plane (Fig. 4A).

In regard to claims 21 and 33, Shahinian teaches the CMBF is coated on the limiting aperture portion (Shahinian teaches both the CMBF and shutters are disposed directly adjacent the pupils (585,590)).

In regard to claim 28, Shahinian teaches further comprising an illuminator source for illuminating the object of interest wherein the controller is configured to (via sequentially providing by colored light sources, Par. 87).

In regard to claim 34, Shahinian teaches wherein the controller is configured to control the limiting aperture portion to provide a two-dimensional image based on image rays passing through one aperture of the dual aperture lens or to provide a three-dimensional image based on the filtered right and left image rays (via 3D images are captured by the limiting aperture portion, the claim language only requires one of the 2-D image or 3-D image being captured).

Claims 5 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinian et al. (US Patent Application Publication No. 2011/0115882, hereinafter Shahinian) in view of Miyazaki (US Patent No. 5,966,168).

In regard to claims 5 and 30, Shahinian discloses an endoscope (Fig. 13), comprising:
a rigid section (1310) having first and second ends, and a cavity situated between the first and second ends, the rigid section having a longitudinal length and defining a longitudinal axis (LAR) (Fig. 13);
(1302) having proximal and distal ends, the proximal end coupled to the second end of the rigid section (Fig. 13);
an imager (1304) having first and second ends and a cavity situated between the first and second ends of the imager, the second end of the imager being coupled to the distal end of the flexible section (Fig. 13);
an objective lens assembly (325, Fig. 5) within the cavity of the imager, the objective lens assembly includes a single dual aperture (325) lens having a limiting aperture portion (Par. 6, via shutters incorporated in front of the pupils) and a complementary multiband bandpass filter (CMBF) pair (710,720) situated within the cavity of the imager for filtering right and left image rays passing through the CMBF pair to output filtered right and left image rays (Figs. 7A,7B,13 and Par. 95,100,101,119); 
an illumination source (550) for illuminating the object of interest.
Shahinian does not expressly teach a controller configured to control at least one of the limiting aperture portion and the illuminator source to vary an amount of light passing through the limiting aperture portion; and the controller configured to control at least one of the limiting aperture portion and the illuminator source to vary an amount of light passing through the limiting aperture portion based on an intensity of at least one of the filtered right and left image rays, wherein the imager comprises a detector array at an imaging plane of the imager, the detector array detecting the filtered right and left image rays focused upon the imaging plane and forming corresponding stereoscopic image information, and wherein the controller is configured to obtain information 
Miyazaki teaches an analogous stereoscopic endoscope (Fig. 11) comprising a CCD (41) having first and second objective optical systems (73,74) for obtaining a stereoscopic image as well as first and second light guides (71, 72).  Light from the first light guide (71) forms an image on the right half of CCD (41) and light from the second light guide (72) forms an image on the left half of CCD (41).  The electric signal of the optical image photoelectrically converted in the CCD is transmitted to the control device (4).  The control device (4) then adjusts the first or second diaphragm (75a or 75b) thereby controlling the quantity of light emitted from the light source (3a), Col. 9, Lines 3-34.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Shahinian to adjust the quantity of light emitted from the light source as taught by Miyazaki thereby providing the appropriate brightness to images obtained by the CCD (Col. 9, Lines 3-34).

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinian et al. (US Patent Application Publication No. 2011/0115882, hereinafter Shahinian) in view of Ogasawara (WO 2012/014678 A1) using US 2013/0050454 as an English equivalent.
In regard to claims 35 and 36, Shahinian discloses an endoscope (550), comprising:
an imager (1304, Fig. 13) having an objective lens assembly  (325, Fig. 5), the objective lens assembly including a dual aperture lens (325) having a limiting aperture portion (Par. 6, via shutters incorporated in front of the pupils)  and a complementary multiband bandpass filter (CMBF) pair (710,720)  for filtering right and left image rays passing through the CMBF pair to output filtered right and left image rays (Figs. 7A,7B,13 and Par. 95,100,101,119);
an illuminator source (550) for illuminating the object of interest for reflection as reflected light; and 
a controller (410) configured to control the illuminator source to vary an amount of light provided by the illuminator source to provide a desired intensity of the reflected light to the dual aperture lens and to control and limiting aperture portion to vary an amount of light passing through the limiting aperture portion (Par. 87, wherein the controller (410) operates shutters to block and allow illumination light therethrough) to provide images having desired intensities including providing a two-dimensional image based on image rays passing through one aperture of the dual aperture lens or providing a three-dimensional image based on the filtered right and left image rays.
Shahinian does not expressly teach the controller configured to control the illuminator source and the limiting aperture portion to vary an amount of light passing  to provide images having desired intensities including providing a two-dimensional image based on image rays passing through one aperture of the dual aperture lens or providing a three-dimensional image based on the filtered right and left image rays, wherein the controller control the illuminator source and the limiting aperture portion based on an intensity of at least one of the filtered right and left image rays.
Ogasawara teaches an endoscope system (1) comprising an endoscope (7) comprising a CCD imager (7A) at a distal end thereof and an electronic shutter (7B) positioned adjacent the CCD imager.  The endoscope system further includes a light source apparatus (3) and a processor (2) having a detection portion (28), wherein The detection portion (28) detects a video signal that constitutes an endoscope image and has a function of a photometry portion that processes information regarding the brightness thereof and the like.  The CPU (29) performs control of the entire endoscope apparatus 8, and also has a function of a brightness adjustment control portion (70) that controls a brightness adjustment portion as described later (Par. 26).  The brightness adjustment portion adjusts the brightness of an image by controlling the diaphragm portion of the light source or the electronic shutter (7B) of the CCD imager (Par. 25, 28, 41).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the endoscope of Shahinian with the brightness adjustment portion of Ogasawara enabling the brightness of an image to be adjusted by controlling an electronic shutter adjacent the CCD imager and/or controlling the diaphragm portion of (Par. 25,28,41).

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.
Applicant argues Ogasawara (WO 2012/014678) is not valid prior art since Ogasawara has a priority date back to February 2, 2012 and the present application has priority back to provisional application 61/539842 filed September 27, 2011.
The examiner disagrees since the provisional application (61/539842) does not cover the scope of the subject matter currently claimed and therefore the application only gets priority back to application 13/628,896 filed September 27, 2012.  The only relevant subject matter in the provisional is the passage “Along with the mechanical design, a novel approach to stereoscopic vision was developed for the endoscope. Typically, two imagers are used to give alternate viewpoints of the same object which when combined on a monitor, gives the viewer the sensation of depth. The new technique for this endoscope uses only one imager and a series of bandpass filters to produce a polarized stereoscopic image. This method drastically reduces the form factor of the instrument allowing for the 4 mm diameter criteria to be met. This method will not be discussed further in this paper as it is out of scope.”  However, this passage is not sufficient to teach the scope of the subject within claims 1, 5, 23, 30 and 35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        February 11, 2021